Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 1 of 55




           EXHIBITB
Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 2 of 55




                          APPRAISAL OF:
          ALBERT JACK LABONTE ELDERLY APARTMENTS
                      191 MAPLE STREET
               SOMERSWORTH, NEW HAMPSHIRE




                         PREPARED FOR:
                     MR. DA YID FRANCOEUR
                     17 PARK VIEW TERRACE
               SOMERSWORTH, NEW HAMPSHIRE 03878




                    DATE OF VALUE ESTIMATE:
                           JUNE 24, 2020


                                           BERGERON COMMERCIAL A PPRAISAL
                                           CONSULTANTS I N REAL ESTATE VALUATION
        Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 3 of 55




BERGERON COMMERCIAL APPRAISAL
CONSUL TANT S I N R EA L ESTA TE VA L UA TION


487 State Street
Portsmouth, New Hampshire 03801
(603) 436-3009
www.bergeronappraisal.com

June 26, 2020
Mr. David Francoeur
Francoeur Senior Housing, LLC
17 Park View Terrace
Somersworth, New Hampshire

Re:    Appraisal of the Albert Jack Labonte Elderly Apartments, a 37-unit affordable elderly housing
       development in the city of Somersworth, New Hampshire.
Dear Mr. Francoeur:
At your request, I am submitting an appraisal of the above-referenced property. The purpose of this appraisal
is to estimate the ' as is ' value of the 37-unit apartment property subject to restricted rents. The value is
estimated as of June 24, 2020, the most recent date property inspection (exterior only).
Market value, as used herein, is defined in the body of this report. The complete legal and physical description
of the property has also been included in this report. The analysis and conclusion within the attached narrative
report are based upon field research, interviews with market participants, and publicly available data. The
accompanying report was prepared in accordance with the Uniform Standards of Professional Appraisal
Practice (USPAP).
The narrative report contains 54 pages, 6 Exhibits and 2 Addenda. The methods that I have used and all
pertinent data gathered in my investigation are included in this report. I certify that I have no personal interest
or bias with respect to the subject matter of the appraisal report or to the parties involved. I have personally
inspected the subject property and the comparable data utilized within this report. Your attention is specifically
called to the "Limiting Conditions and Assumptions" section of this report, where the parameters of the
assignment are outlined in more detail. It should also be noted that this appraisal relied on Extraordinary
Assumptions which may have affected the assignment results.
As of June 24, 2020, I estimate the following value for the subject property:

                                       MARKET VALUE ESTIMATE:
                         ALBERT JACK LABONTE ELDERLY APARTMENTS
                                     191 MAPLE STREET
                              SOMERSWORTH, NEW HAMPSHIRE
                                      $1,750,000
                ONE MILLION SEVEN HUNDRED AND FIFTY THOUSAND DOLLARS
Sincerely,

 / .1.h .l u_;(. /I. dr';,f~,lv
Kathleen H. Bergeron
NHCG-595
           Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 4 of 55




                                                             TABLE OF CONTENTS



TABLE OF CONTENTS ........ ............................... ... .......... .................. ...... .... ........................................... 3
EXHIBIT A - PHOTOGRAPHS OF SUBJECT SITE ..... ................................. ....................................... 5
LIMITING CONDITIONS AND ASSUMPTIONS .............................................................................. .... 10
EXTRAORDINARY ASSUMPTIONS AND HYPOTHETICAL CONDITIONS .................................. 11
APPRAISER'S COMMENTS ......... ............ ..... ..................................... .... ............... .......... ................. ...... 12
IDENTIFICATION OF THE SUBJECT PROPERTY ............................. ............................ ............ ..... ... . 13
LEGAL DESCRIPTION .. .. .......................... ....... ..... .......... ...... ............................................... ...... ...... .. .... 13
PROPERTY RIGHTS APPRAISED ............. ............................. ....... ............ ... ......................................... 13
PURPOSE OF APPRAISAL AND INTENDED USE .............................................................................. 13
INTENDED USER OF APPRAISAL ......... ............................. .. ............................................................... 14
SCOPE OF THE APPRAISAL ..... ... ............................... .......................................................................... 14
DEFINITION OF MAR.KET VALUE ................................ ...................................................... .. .... ...... .... 15
EXPOSURE TIME AND MARKETING TIME .............. ............................ ..... .......... ..... ... .......... ....... ..... 16
REGIONAL DATA ................ .. ....... .. ........................ ....... ... ..... .................... ............. ........... ............. .. ..... . 18
EXHIBIT B - REGIONAL MAP .. ............................................... ... .... ......... .... ....... .... ................ ....... ....... 19
COMMUNITY DATA ................................................... ...... ............... ... ............ .... ..... ...... ........................ 20
NEIGHBORHOOD DATA ..................... ... ....... ........................................................................................ 21
EXHIBIT C - NEIGHBORHOOD MAP .................... .................................. ....................... ...................... 22
OWNERSHIP & SALES HISTORY ......... .. ............. .... ..... ...................................... .... ............... .. ............. 23
SITE DESCRIPTION ................................................................................................................. ... ............ 24
EXHIBIT D - SITE PLAN ............................................................... ......................................................... 25
EXHIBIT E-CITY OF SOMERSWORTH TAX MAP #22 .............. ............... ....................... ........ ....... 26
EXHIBIT F - FLOOD MAP ........ .... ..... .... .... ...................................... .. ......................................... ........ ... 27
ASSESSMENT AND TAX DATA ........................................................................................................... 28
ZONING ..................... ... ................................................................................................................ ............ 29
DESCRIPTION OF IMPROVEMENTS .................................. .......... ....... .............. .......................... ........ 30
HIGHEST AND BEST USE ................................................................................................ .. ................... 32
APPRAISAL PROCESS ........................................................................................................................... 34
INCOME APPROACH ........................ ... ..................................... ........ ............ ............... .......................... 35
FINAL VALUE CONCLUSION .. ..... ... ...................................... .......... .. ............ .......... .................. ........... 47
CERTIFICATION .. ........ ....... .......... ........... ............................................. ........... ................ ... ...... ... ......... .. 48
QUALIFICATIONS OF KATHLEEN HOLDEN BERGERON, MAI .................................................... 49
APPENDIX A: ENGAGEMENT LETTER ........... .... ................................... ................. ...... ... .... ...... .. .... . 50
APPENDIX B: LEGAL DESCRIPTION .......................................................... ......... ......... ... .................. 52




                                                                                                       BERGERON COMMERCIAL APPRAISAL
                                                                                                      CONSULTANTS IN REAL ESTATE VALUATI O N

                                                                                   3
       Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 5 of 55




                                   EXECUTIVE SUMMARY

Appraisal Assignment
       Scope of Appraisal:              Narrative appraisal using all applicable approaches to value.
       Purpose of Appraisal:            To provide the market value of the subject property on an ' as is '
                                        basis, subject to restricted rents.
       Interest Appraised:              Fee simple estate subject to Land Use Restriction Agreement.
       Intended of Appraisal:           To assist the General Partner in establishing the property 's
                                        market value for possible acquisition at the termination of the
                                        15 year compliance period.
       Date of Inspection:              June 24, 2020
       Date of Value:                   June 24, 2020
       Date Report Transmitted:         June 26, 2020


Subject Property Characteristics
       Property Type:                   Affordable Senior Apartments
       Property Owner:                  Maple Street Senior Housing Limited Partnership
       Location (Address):              191 Maple Street, Somersworth, New Hampshire
       Improvements:                    37 affordable, elderly, apartment units
       Year Built:                      2004
       Land Area:                       1.031 acres
       Zoning:                          REC
       Highest and Best Use:            As Vacant: Residential development
                                        As Improved: Affordable housing units
Final Value Estimates:

 Cost Approach:                          Not completed
 Income Approach:                        $1,750,000
 Sales Approach:                         Not Completed
 Market Value Estimate:                  $1,750,000

Estimated Exposure Time:                3 to 6 months
Estimated Marketing Time:               6 to 12 months




                                                           BERGERON COM MERCIAL APPRAISAL
                                                           CONSULTANTS IN R EAL ESTATE VALUATI O N

                                               4
Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 6 of 55




          EXHIBIT A - PHOTOGRAPHS OF SUBJECT SITE




                    View of Front Entrance- June 2020




            Front View of Subject from Maple Street - June 2020


                                                B ERGERON COMMERCIAL AP PRAISAL
                                               CONSULTANTS IN REAL ESTATE VALUATION

                                    5
Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 7 of 55




          PHOTOGRAPHS OF SUBJECT SITE (CONTINUED)




                Side View of Subject Property- June 2020




                    Side View of Subject - June 2020


                                              B ERGE RON C O MMERCIAL A PPRAISAL
                                              C O NSULTANTS IN R EAL ESTA TE V ALUA TI ON

                                   6
Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 8 of 55




          PHOTOGRAPHS OF SUBJECT SITE (CONTINUED)




                  View of Interior Corridor - April 2019




               Interior View of Typical Kitchen - April 2019


                                                B ERGERON CO MM ERC IAL AP PRAISAL
                                                CONSULTANTS IN REAL ESTATE VA LUA TI ON

                                     7
Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 9 of 55




         PHOTOGRAPHS OF SUBJECT SITE (CONTINUED)




                  View of Common room-April 2019




                  View of Laundry Room -April 2019


                                           B ERGERON COMMERCIAL AP PRAISAL
                                           CONSULTANTS IN R EAL ESTA TE VALUATI O N

                                 8
Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 10 of 55




          PHOTOGRAPHS OF SUBJECT SITE (CONTINUED)




            Street Scene - Maple Street, facing North - June 2020




            Street Scene - Maple Street, facing South - June 2020


                                                 B ERGERON CO MM ERCIAL APPRAISAL
                                                 CONSULTANTS IN REAL ESTATE VALUATI ON

                                      9
      Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 11 of 55




LIMITING CONDITIONS AND ASSUMPTIONS

1. No responsibility is assumed for legal matters. It is assumed that title of the property is marketable
   and it is free and clear of liens, encumbrances and special assessments other than stated in this
   report.
2. Plot plans and maps are included to assist the reader in visualizing the property. Information,
   estimates, and opinions furnished to the appraiser, and contained in the report, were obtained from
   sources thought to be reliable and believed to be true. However, no responsibility for accuracy
   can be assumed by the appraiser.
3. All information has been checked where possible and is believed to be correct, but it is not
   guaranteed as such.
4. The appraiser assumes that there are no hidden or unapparent conditions of the property, subsoil,
   or structures, which would render it more or less valuable. The appraiser assumes no responsibility
   for such conditions, or for engineering, which might be required to discover such factors. It is
   assumed that no soil contamination exists as a result of chemical drainage or leakage in connection
   with any production operations on or near the property. No testing has been done for the presence
   of asbestos-containing materials and it is assumed that no hazardous amounts are present.
5. The appraiser is not required to give testimony or appear in court in connection with this appraisal
   unless arrangements have been previously made.
6. Distribution of this report is the sole prerogative of the client and no distribution will be made
   without specific direction of the client. No reproduction of this report, in whole or in part, shall
   be made without the prior approval of the appraiser.
7. Neither all nor part of the contents of this report shall be conveyed to the public through ad-
   vertising, public relations, news sales, or other media without the written consent and approval of
   the appraiser, particularly as to the valuation conclusions, the identity of the appraiser, or any
   reference to the Appraisal Institute or the MAI Designation.
8. Information regarding any flood hazard zones for the subject property was provided from outside
   sources. Accurately reading flood hazard maps, as well as tracking constant changes in the zone
   designations, is a specialized skill and outside the scope of the services provided in this appraisal
   assignment. No responsibility is assumed by the appraiser in the misinterpretation of these maps.
   It is strongly recommended that any lending institution reconfirm flood hazard locations for any
   property for which they are providing a mortgage loan.
9. The report and data investigated, except that furnished by the client, remains the sole property of
   the firm.
10. I did not observe any endangered species or endangered species' habitats during my property
    inspection. It should be noted that I do not have any expertise in matters of endangered species.
11. The Americans with Disabilities Act (ADA) became effective January 26, 1992. I have not made
    a specific compliance survey and analysis of the property to determine whether or not it is in
    conformity with the various detailed requirements of the ADA. It is possible that a compliance
    survey of the property, together with a detailed analysis of the requirements of the ADA, could
    reveal that the property is not in compliance with one or more of the requirements of the Act. If
    so, this factor could have a negative impact upon the value conclusion reached herein. Since I

                                                                B ERGE RO N CO MM ERC IAL AP PRAI SAL
                                                               C ONSULTAN TS IN REAL ESTATE VALUATION

                                                   10
      Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 12 of 55




   have no direct evidence relating to this issue, I did not consider non-compliance with the
   requirements of ADA in estimating the value of the subject property.
EXTRAORDINARY ASSUMPTIONS AND HYPOTHETICAL CONDITIONS
12. Due to health concerns brought about by the Covid-19 Global Pandemic, interior inspection of
    the units was not possible. It is assumed that the quality and condition of the units is consistent
    with a previous inspection of the property in April, 2019. Any change to this assumption could
    impact the estimated market value in this appraisal.




                                                               BERGERO N CO MM ERCIAL APPRAISAL
                                                               CONSULTA NTS I N REAL ESTATE VALUAT I ON

                                                  11
       Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 13 of 55




APPRAISER'S COMMENTS

       The subject property is a 37 unit senior affordable apartment property located on a 1.031 acre

site along Maple Street in Somersworth, New Hampshire. The 37 units are situated in a three-story,

34,455 SF building constructed in 2004. The property is owned by Maple Street Senior Housing

Limited Partnership and managed by the Somersworth Housing Authority.

       The subject site is located along the west side of Maple Street, at the comer of Park View

Terrace. Development in this area includes a Somersworth Fire Station, National Guard facility, a

city park and residences. West of the subject is a 20 unit, affordable elderly housing development

that was constructed in the l 970's. Access to the Spaulding Turnpike is 2.5 miles to the southwest,

at Exit 9 in Dover, New Hampshire.

        The 3 7 one bedroom units were constructed with the use of Low Income Housing Tax

Credits (LIHTCs) and the units are reserved for residents earning below 60% of Median Area

Income (MAI). The site is subject to a 30 year Land Use Restriction Agreement through 2034,

which specifies all the units must be leased to residents 60% below MAI through the agreement

period. The property owner has a fifteen-year Housing Assistance Payment (HAP) contract with the

US Department of Housing and Urban Development which will expire in 2029.

        As of the date of this appraisal, the Covid-19 Global Pandemic has interrupted the U.S.

economy, and the duration and full economic impact are yet to be determined. Nonetheless, this

pandemic will undoubtedly soften the demand for apartment units, at least in the interim, and will

likely lead to an economic recession. Prior to the pandemic, the New Hampshire economy was

very healthy and apartment vacancies were very low. Therefore, a short-term economic pause may

have only a limited impact. However, if a second wave of the virus is experience and the economy

is further interrupted, rents are apt to trend downward and vacancies are apt to rise to well above

stabilized levels.




                                                               BERGERON C O MMERCIAL APPRAISAL
                                                               CONSU LTANTS I N R EAL ESTATE V ALUATION

                                                  12
       Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 14 of 55




IDENTIFICATION OF THE SUBJECT PROPERTY

       The subject property is a 1.031 acre site located at 191 Maple Street in the city of

Somersworth, Strafford County, New Hampshire. It is owned by Maple Street Senior Housing

Limited Partnership, and identified by the city of Somersworth as Map 22, Lot SOC.

LEGAL DESCRIPTION

      Presented in Appraisal Addendum.

PROPERTY RIGHTS APPRAISED

        The fee simple interest is valued in this appraisal. "Fee Simple Estate" is defined as follows:

"absolute ownership unencumbered by any other interest or estate, subject only to the limitations
imposed by the governmental powers of taxation, eminent domain, police power, and escheat. "

Source: The Dictionary of Real Estate Appraisal, 6th Edition© 2015; The Appraisal Institute

PURPOSE OF APPRAISAL AND INTENDED USE

        The purpose of this appraisal is to provide the "as is" market value of the subject property's

3 7 apartment units, subject to contract rents. The intended use is to assist the General Partner in

establishing the property's value for possible acquisition at the termination of the 15 year

compliance period.




                                                                        BERGERON COMMERCIAL APPRAISAL
                                                                       CONSULTANTS IN REAL ESTATE VALUATION

                                                         13
      Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 15 of 55




INTENDED USER OF APPRAISAL

       The client and intended user of this appraisal is the Mr. David Francoeur. This appraisal was

prepared for the sole and exclusive use of the client. No third parties are authorized to rely upon this

report without the express written consent of both the client and Bergeron Commercial Appraisal.

SCOPE OF THE APPRAISAL

The scope of this appraisal is summarized as follows :

•   To inspect the subject property (exterior only) and the subject neighborhood. The interior was
    previously inspected in 2019, prior to the Covid-19 pandemic.
•   Gather and analyze information available on the subject property, including information
    provided by the client, property owner, community, county records, and other public sources.
•   Research and analyze regional, community, and neighborhood market conditions, trends, and
    economics.
•   Analyze the subject and market data to draw a conclusion regarding the Highest and Best Use of
    the subject.
•   Determine the best method(s) of valuing the subject property, given available subject
    information, available market data, market conditions, highest and best use, and the most likely
    buyer.
•   Research, analyze, and confirm market sales, lease, and cost data that is relevant to the valuation
    of the subject. This information is gathered and confirmed with brokers, appraisers, public
    officials, public data sources, private publications, periodicals, personal research, and interviews
    with buyers and sellers.
•   Analyze the available data to assemble the most appropriate set of comparable data from which
    to draw a value conclusion.
•   Inspect and photograph the comparable properties.
•   Report the subject description, comparable data, and value conclusion(s) in a narrative format
    that is in conformance with USP AP by fully developing all applicable approaches to value.
•   Produce the narrative appraisal report with all exhibits and addendum.




                                                               B ERGERON CO MM ERCIAL APPRAISAL
                                                               CONSULTANTS I N REAL ESTATE VA LUATION

                                                   14
        Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 16 of 55




DEFINITION OF MARKET VALUE

the most probable price which a property should bring in a competitive and open market under all
conditions requisite to a fair sale, the buyer and seller each acting prudently and knowledgeably,
and assuming the price is not affected by undue stimulus. Implicit in this definition are the
consummation of a sale as of a specified date and the passing of title from seller to buyer under
conditions whereby:

    •   Buyer and seller are typically motivated;
    •   Both parties are well informed or well advised, and acting in what they consider their own
        best interests;
    •   A reasonable time is allowed for exposure in the open market;
    •   Payment is made in terms of cash in U.S. dollars or in terms of financial arrangements
        comparable thereto; and
    •   The price represents the normal consideration for the property sold unaffected by special or
        creative financing or sales concessions granted by anyone associated with the sale.

Source: Title XI of the Financial Institutions Reform, Recovery, and Enforcement Act (FIRREA) of 1989 between July
        5, 1990 and August 24, 1990, by the Federal Reserve System (FRS), National Credit Union Administration
        (NCUA), Federal Deposit Insurance Corporation (FDIC), the Office of Thrift Supervision (OTS), and the office
        of the Controller of the Currency (OCC), and Interagency Appraisal and Evaluation Guidelines, dated October
        27, 1994.




                                                                       B ERGERON CO MMERCIAL APPRAISAL
                                                                      C ON SU LTA N TS I N REA L E STATE VALUATI ON

                                                        15
        Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 17 of 55




EXPOSURE TIME AND MARKETING TIME

        Exposure Time and Marketing time are defined as follows:

Exposure Time is defined as:             "the estimated length of time that the property interest being
                                         appraised would have been offered on the market prior to the
                                         hypothetical consummation of a sale at the market value on the
                                         effective date of the appraisal. "
Marketing Time is defined as:            "the opinion of the amount of time it might take to sell a real or
                                         personal property interest at the concluded market value level
                                         during the period immediate after the effective date of an
                                         appraisal. "
Source: The Dictionary of Real Estate Appraisal, 6th Edition© 2015; The Appraisal Institute


        The subject property was constructed with the use of Low Income Housing Tax Credits, and

therefore, is subject to a Land Use Restriction Agreement and compliance period for 30 years. The

Land Use Restriction Agreement specifies that any change in ownership must be approved by the New

Hampshire Housing Finance Authority. Therefore, the subject is most marketable to a qualified

owner/manager of affordable housing, non-profit owner, or public housing authority.

        In estimating exposure time and marketing time for the subject property, I have considered the

following positive and negative factors that could impact marketability. These are summarized as

follows:


SUMMARY OF INVESTMENT RISK FACTORS
Positive Factors -
    •   The subject was constructed in 2004 and in average physical condition.
    • There is good demand for affordable apartment units, with high stabilized occupancy and
      waiting lists in many market areas.
Negative Factors -
    •   The LURA requires that the subject property's rents are restricted for 30 years, through 2034,
        limiting upside income potential. Conversely, the project's expense ratio is apt to increase
        over time as the property ages.
    •   Any sale or change of ownership must be approved by NHHF A, restricting the marketability
        of the subject.
    •   The Covid-19 Global Pandemic has disrupted the U.S. economy as of the writing of this
        appraisal, and the duration and economic full impact are yet unknown. Nonetheless, this
        pandemic will undoubtedly soften the demand for apartment units, at least in the interim,


                                                                        BERGERON C O MMERCIAL APPRAISAL
                                                                        C ONSULTANTS I N R EAL ESTATE VALUAT I ON

                                                         16
       Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 18 of 55




       and will likely lead to an economic recession. However, prior to the pandemic, the New
       Hampshire economy was very healthy and there was a strong demand and limited supply of
       apartment properties. Therefore, a short-term shutdown may have only a limited impact on
       this market. However, if a second wave of the virus is experienced and unemployment
       continues to climb, rents are apt to trend downward due to a rise in foreclosures and
       vacancies, as well as diminished demand among buyers.

      Given the factors noted above, an exposure time of 3 to 6 months is estimated for the subject,

assuming the hypothetical consummation of a sale at the market value on the effective date of the

appraisal.

      As a result of the economic uncertainty associated with the Covid-19 Pandemic, a longer 6 to

12-month marketing time is estimated.




                                                             B ERGERO N COM MER CIAL A PPRAISAL
                                                             C ONSULTANTS I N R EAL ESTATE VALU A TION

                                                 17
      Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 19 of 55




REGIONAL DATA

      The subject property is located in the Northern New England region, which includes the

states of New Hampshire, Maine, and Vermont. Southern New Hampshire contains a majority of

the state' s population, with commercial development concentrated in the population centers of

Nashua, Salem, and Manchester. These three municipal centers are connected by the state' s major

highways, which include 1-93, Route 101 , and the FE Everett Turnpike. This region is heavily

influenced by its proximity to the greater population density of Eastern Massachusetts. New

Hampshire' s highest priced real estate tends to be in communities near the Massachusetts border

and within the Seacoast Region.

        Despite the rapid economic growth during the past few decades, real estate developers and

lenders have generally been cautious following the widespread overbuilding of the 1980s. As a

result, little speculative construction has been undertaken in the region. Owner-user and build-to-

suit development has been most prevalent in the industrial, retail, and office sectors. These trends

have kept inventory levels low, resulting in moderate rent and price appreciation. During the Great

Recession of 2007-2008 new construction came to a near standstill. More recently, some new

commercial construction is evident, mainly in prime locations.

        In recent years New Hampshire' s unemployment rate has remained below national levels.

Additionally, New Hampshire' s residential and retail sectors have been fueled by the highest rate of

population growth in the New England region. A common motivation of relocating residents has

been "quality oflife" and relatively affordable housing, compared to neighboring states to the south .

This residential growth resulted in unprecedented levels of new single-family residential

construction during the past decade. Several of the state' s rural agricultural communities have

quickly become suburban bedroom towns, with school systems and infrastructure struggling to

catch up. New apartment construction is just beginning to occur in the New Hampshire market for

the first time in decades as a result of rising rents.

        The Great Recession and recovering economy that followed impacted individual

communities within New Hampshire at different rates. In general, the rate of foreclosures and


                                                               B ERG ERON CO MM ERC IAL A PPRAISAL
                                                              CONSULTANTS IN R EAL ESTATE VALUATI O N

                                                     18
      Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 20 of 55




declining home prices was below national levels and new foreclosures are now very limited.

Projected economic and population growth in New Hampshire is expected to outpace the remaining

New England states in the coming decade.

       The residential real estate market has demonstrated positive activity and price growth during

the past several years. New home construction has resumed at a modest pace.

       The commercial real estate market's decline during the recession was only minor, and as of

the second quarter of 2020, occupancy and prices in most segments of the commercial market have

demonstrated moderate appreciation. Limited new construction is evident in most segments of the

commercial market.

       Overall, the New Hampshire market appears to be well positioned during the current

economic cycle, compared to other regions of the United States, due to a broad employment base

and healthy commercial and residential real estate markets. New Hampshire continues to be one of

the only states in the U.S. to rely almost exclusively on property and business profits taxes for its

revenue base, with no personal income or sales tax.

                                 EXHIBIT B - REGIONAL MAP




                                                                BERGE RON COMMERCIAL APPRAISAL
                                                                CONSULTANTS IN REAL ESTATE VALUATION

                                                   19
      Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 21 of 55




COMMUNITY DATA

       The subject is located in the city of Somersworth, a community of 11,900 residents (2017

NHDES). Somersworth is part of the Tri-City area, which also includes the adjacent cities of Dover

and Rochester. All of these communities are accessible from the Spaulding Turnpike, and are just

north of the state ' s seacoast region. The city of Somersworth is bounded to the north by the city of

Rochester, to the east by Berwick, Maine, to the west by the city of Dover, and to the south by

Dover and the town of Rollinsford.

       The nearest major highway is the Spaulding Turnpike, which is a connector road between

Interstate 95 and Routes 16, 202, and 11 , which head to the state' s Lakes Region and White

Mountains. The Massachusetts state border is approximately 25 miles south via Interstate 95.

      The city of Somersworth has a small commercial base consisting of a few large retailers and a

few large manufacturers. As of 2016, approximately 83 % of working residents commute to

employment in other New Hampshire communities or out-of-state. The City's largest employer is

Contitech, a manufacturer of performance silicone hoses, which employs 1,000. Adara Meters

(Formerly GE Meters Division) is the largest employer in downtown Somersworth, with

approximately 400 employees. Other large employers include Wal-Mart with 380 employees and the

Somersworth School Department with 291 employees. The most recent reported median household

income in the town was $60,943.

       Retail development in Somersworth is concentrated along High Street (NH Route 9),

between NH Route 108 and downtown Somersworth. Retail development along High Street

includes the Tri-City Plaza, which is anchored by Market Basket Supermarket, TJ Maxx, Ben

Franklin Crafts, Citizens Bank, and Dunkin ' Donuts. The addition of Wal-Mart, Home Depot, and

Target stores resulted in additional ancillary retail development over the past decade.

      NH Route 108, just south of the Somersworth border in Dover, contains the Tri-City area' s

largest concentration of retail properties, including shopping centers and restaurants. The area just

east of the Exit 9 Interchange with the Spaulding Turnpike is developed with several offices, hotels,

restaurants, and retailers. To the north through Somersworth, NH Route 108 becomes less densely



                                                               B ERGERON COMMERCIAL A PPRAISAL
                                                               CONSUL TANTS I N R EA L ESTA TE V ALUATION

                                                  20
      Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 22 of 55




developed with local businesses, including auto dealerships, several medical office properties,

industrial businesses, and local retailers and service businesses. Being located between Wentworth

Douglas Hospital in Dover and Frisbee Memorial Hospital in Rochester, Somersworth has been

developed with numerous free-standing medical offices during the past 15 years.

       Somersworth has two major areas of industrial development. The first is along NH Route

108 and Interstate Drive. This area includes two of the city ' s largest employers, Contitech and

Velcro. Malley Farms, a second industrial park, is located near downtown, and contains several

smaller tenants.

NEIGHBORHOOD DATA

      The subject is located along the west side of Maple Street, at the north west comer of Park

View Terrace, in a predominately residential neighborhood located approximately two miles

southwest of downtown Somersworth. Maple Street connects State Route 236 to the north and

Blackwater Road and NH State Route 9 (High Street) to the south. Commercial and retail

development along High Street is approximately 1.5 miles to the southeast, and commercial

development along Route 108 is approximately 1 mile to the west.

      Abutting the subject to the south, across Park View Drive, is a city of Somersworth Fire

Station, further south is a National Guard Center. To the west is the Parkview Apartments, a 20 unit

elderly affordable complex that was constructed in the l 970 ' s. Further west is city own land that was

a former land fill and is used as a park, known as St. Laurent Park. North of the subject is a cemetery,

and further north are residential neighborhoods and an elementary school. East of the subject, across

Maple Street, are residential neighborhoods.

      Overall, this is a good residential location with average access to highways and services.




                                                               BERGERON COMMERCIAL APPRAISAL
                                                               CONSU LTANTS I N R EA L E STATE V ALUATI O N

                                                  21
Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 23 of 55




                EXHIBIT C - NEIGHBORHOOD MAP




                                        BERGERON COMMERCIAL APPRAISAL
                                        C ONSULTANTS IN R EAL ESTA TE V A LUATION

                               22
      Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 24 of 55




OWNERSHIP & SALES HISTORY

OWNER OF RECORD:               Maple St. Senior Housing Limited Partnership
GRANTOR:                       Jeffrey F. Francoeur, JR.
LEGAL DESCRIPTION:             Book 2760, Page 259 (Strafford County Registry of Deeds)
DATE RECORDED:                 May 28, 2003
CONSIDERATION:                 $170,000 (tax stamps)


       The above sale is the most recent transfer of the subject parcel from Jeffrey F Francoeur, Jr.

to a related party. The subject site was subdivided in 2002 from a larger, 3.101 acre site that was

developed with an affordable senior housing development. A copy of this deed is included in the

addenda of this appraisal.

       Since purchasing the subject site in 2003 , the property owner developed the site with a 3 7

unit senior housing property. Development was completed with the use of Low Income Housing

Tax Credits, and therefore the site is impacted by a 30 year Land Use Restriction Agreement,

specifying that the all units must remain affordable units to be leased to residents below 60% of

Median Area income through 2034.

       The property is not currently listed for sale or under contract at this time. However, the use

to assist the General Partner in establishing the property' s market value for possible acquisition at

the termination of the 15 year compliance period, which occurred in 2019.




                                                                B ERGERON COMMERCIAL AP PRAISAL
                                                                CONSULTANTS IN REAL ESTATE VALUATION

                                                   23
     Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 25 of 55




                                        SITE DESCRIPTION

     The subject site is described as follows:

ACREAGE:                    1.031 acres
TAX MAP#:                   Map 22, Lot 50C
FRONTAGE:                   138.19 feet along Maple Street, 174.99 feet along Park View Terrace
ZONING:                     REC - Recreation
UTILITIES :                 All public utilities available
TOPOGRAPHY:                 Level
SHAPE:                      Irregular
ACCESS:                     Good from Maple Street and Park View Terrace
VISIBILITY:                 Good from Maple Street and Park View Terrace
EASEMENTS/
ENCROACHMENTS:              A 35' wide gas easement is located along the northern portion of the
                            site. There are no easements or encroachments that would impact the
                            utility of the site as a senior housing property.
PRESENCE OF
TOXIC WASTES:               This appraisal assumes no contamination. See Limiting Condition #4.
FLOOD STATEMENT:            According to FIRM "Flood Insurance Rate Map #33017C031 OE, dated
                            September 30, 2015, the subject sites appear to be located outside of
                            the Federally Designated Flood Hazard areas (See Exhibit F - Flood
                            Map).




                                                             BERGERON CO MM ERC IAL APPRAISAL
                                                             C ONSULTANTS IN REAL E STATE VA LUATION

                                                 24
Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 26 of 55




                                EXHIBIT D - SITE PLAN



                                                                                            '
       MAP!!:,
        1.or .e
~-r~ ,;;,.· <i~:_,.,'¢'<•~,
    ,~•--.'1,J'~t
               .~A(>,,,,.,.,,
  ."f,t/<•4'/~":!, ,,..
         :4.'.Aa~•,s,
                                                                                            j
                                                                                            I




           .ST. L.AURCNT
              PARK

                                                           \       ~Zt!
                                                                   1. orSOB




                                                   BERGERON COMMERC IAL APPRAISAL
                                                   CONSULTANTS IN REAL £ STATE VALUATI ON

                                          25
   Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 27 of 55




            EXHIBIT E- CITY OF SOMERSWORTH TAX MAP #22




---------
        7




                                            B ERGE RO N CO MMERCIAL A PPRAISAL
                                            CONSULTANTS IN REAL E STA TE V ALUATION

                                  26
Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 28 of 55




                                                    EXHIBIT F - FLOOD MAP




MAP PANELS
              Q   ~'ldf'k>ref,t.ap~u~
                  ~0.1a;A\:Uh¼,

                  m>Oi©tN~N.fflb'¾

                  \.In~
                                                              0 ,2¾ Ai,:n\lNC:na•f1Ce Aocd ~«:LN'tff
                                                              of lS. Al'ltlu:a! ~~ Uood M'th tNttage
                                                              dej!(h~thlln•tlt': t<>Ot Ofwi1h drflM~
                                                              <'ITT.la Qf   ~   1Mn ~ tiQl,lm. !'n~i(f J:;x,,,, x
                                                              f ulllrt< CondttiOrd 1'\ Al!twa!
                                                                                                                        OTHER
                                                                                                                      F£AlUR!S   i
                                                                                                                                 =
                                                                                                                                  -~~L.~-~.::~-
                                                                                                                                 - --n~~(,
                                                                                                                                    -
                                                                                                                                        -
                                                                                                                                            -
                                                                                                                                                  UmitotSt!Jdy


                                                                                                                                                  Colrs~ !"TUl4hd:~!IM
                                                                                                                                                  Ptt:(k-8~~
                                                                                                                                                _ H)'dro~M r.,awrt!


                  "'!fuctt~tOMRs
                      ·"'.""'Jm.,,,.,_.,.,.,,,,~,
                                                              Cha.n-1:enotoH:amro.1F.:,o;J:
                                                              At~a 'MU'> Rt!a~ nood Rlsk&.!li to                      GENERAL1-- -..              ~ ~ f ) i { S t o mi S~r




          =
                                                                                                                    STffUClVRS   1 • • 1• 11      ~~ OM, m Jkw)Q"Mtft

                  AJttcl~w-~flt:.cdtt:a::v-d ~,~v

                  01W~!>fot~.«-dAtu:

OTHER AREAS       coaswbrf'<@,!'k~AA-~~.tctf.~




                                                                                                 BERG ERON COMM ERCIAL APPRAISAL
                                                                                                 CONSULTANTS IN R EAL ESTATE VALUATION

                                                             27
      Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 29 of 55




ASSESSMENT AND TAX DATA

        The city of Somersworth assesses the subject property as follows:

                  Map/Lot         Land         Building      Xtra Features            Total
                  22/50C          $178,400     $2,892,300       $13,700             $3,084,400

        The current (fiscal 2019) tax rate for city of Somersworth is $27 .28 per $1,000 of assessed

value, resulting in annual real estate taxes of $84,142 or $2,274 per unit.

       Somersworth recently underwent a revaluation, and therefore, the equalization ratio is

presumably at 100%. The equalized assessed value of $83,362 per unit is greater than the market

value estimate in this appraisal. Assessments of multi-family properties in the City of Somersworth

are presented below:

      Address                            Market/Affordable   Total Assessment       # Units      Assessment/Unit
  1   Queensbury Mill I Market St.       Affordable                  $1 ,527,600      24                 $63,650
  2   9 Parkview Terrace                 Affordable                  $1 ,146,700       16                $71,669
  3   90 Indigo Hill Rd.                 Market                      $1 ,161 ,300      16                $72,581
  4   Crocketts Crossing, 445 Main St.   Affordable                  $3,099,326       46                 $67,377
  5   Tara Meadows, 14 Tri City Rd.      Market                     $19,206,500       270                $71,135

        The subject property's assessment is at the high end of the range in comparison to other

apartment complexes in Somersworth. However, the subject property is a relatively newer property

in comparison to the comparables and contains more common area.




                                                                   BERGERON COMMERCIAL APPRAISAL
                                                                   CONSULTANTS IN REAL ESTATE VALUATION

                                                      28
      Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 30 of 55




ZONING

       The subject property is located in the city of Somersworth's Recreational Zoning District.

Permitted uses include recreational uses such as playgrounds, swimming pools, ball fields, skating

rinks and picnic areas.

       Dimensional requirements for Somersworth ' s REC Zone is summarized as follows :

                          1. Minimum lot size            -NIA
                          2. Minimum lot frontage        -NIA
                          3. Minimum set back
                              a) front                   - 25 feet
                              b) side                    - 25 feet
                              c) rear                    - 25 feet
                          4. Maximum lot coverage        -5%

     Residential uses are not permitted in the Recreation Zone. Somersworth ' s Zoning Board of

Adjustments granted variances in 2001 and 2002 for development of a three-story elderly housing

complex.




                                                             B ERGERO N CO MM ERCIAL APPRAISAL
                                                             CONSULTANTS IN REAL ESTATE VALUATI ON

                                                    29
      Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 31 of 55




                            DESCRIPTION OF IMPROVEMENTS

      The subject is a 37 unit, three-story, garden style apartment building. The general features

of these improvements are discussed below. The following information is based on available

building plans information provided by the property owner, an exterior inspection on June 24,

2020, as well as previous personal inspection on April 24, 2019.

General Building Features:

UNIT BREAKDOWN:                 37 one bedroom/one bathroom apartment units
GROSS BUILDING AREA:            34,455 square feet
ACCESSIBLE UNITS:               2 Units; All units contain emergency pull cords
YEAR OF CONSTRUCTION: 2004
Structural and Exterior Description:
FRAMING:                        Wood Frame
EXTERIOR FINISH:                Vinyl clapboard and shingles
FOUNDATION:                     Poured concrete
BASEMENT:                       Slab
ROOFING:                        Rubber membrane roof
PARTITIONS:                     Drywall over wood studs
WINDOWS:                        Double hung vinyl framed windows with insulated glass and full
                                screens.
DOORS:                          Insulated steel with glass
INSULATION:                     Assumed adequate
Mechanical Systems Description:
ELECTRIC:                       100 amp service. Units are separately metered, but electric is
                                included in the rent.
HEATING/COOLING:                Gas fired FHW baseboard heat; A/C in hallways. Window units
                                in individual units.
FIRE PROTECTION:                 Fully sprinklered; Exit signs; assumed to code
Interior Build-Out Description:
WALLS:                          Painted drywall
CEILINGS:                        Suspended ceilings in hallways; Painted drywall in units.
DOORS:                           Solid core 6 panel doors
FLOORING:                       Combination of VCT and carpet

                                                             BERGERON COMMERCIAL APPRAISAL
                                                             C ONSULTANTS IN R EAL ESTATE V ALUATION

                                                  30
      Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 32 of 55




INTERIOR UNIT
FEATURES:                        All units include the following features and/or amenities:
                                  1. Kitchen appliances include refrigerator and electric range
                                     with hood.
                                  2. One full bathroom with vanity sink and tub/shower unit
                                  3. Kitchen and bathroom contain standard quality cabinets and
                                     laminate counter tops.
                                  4. Each unit has a large walk in closet off the bedroom.
                                  5. Each unit contains 2 emergency pull cords.

COMPLEX AMENITIES:               Elevator access, laundry rooms on each floor with one coin
                                 operated washer and dryer, community room on each floor,
                                 ground floor community room contains kitchen.
Site Improvements:
PARKING:                         A total of 37 parking spaces, or 1 space per unit.
WALKWAYS:                        Concrete walkways in parking lot and entrances.
LANDSCAPING:                     The site is improved with grassed areas and shrubs surrounding
                                 the building. Full irrigation system.

Summary

       The subject is a (37) unit, three-story apartment building. The building contains (37) one

bedroom, one bath units. All the units are designated for elderly or disabled residents earning at or

below 60% of the median area income (MAI).

       The building is accessed via a main entrance along the north side of the building, facing the

parking area. The units are accessed via interior hallways. Each floor is accessed via an elevator at

the main entrance or stairways at the east and west end of the building.

       Each unit contains a refrigerator and electric range with hood and also two emergency pull

cords, one in the bathroom and one in the bedroom. The complex contains coin operated common

laundry facilities and common meeting space on each of the three floors. The first floor common

room also contains a kitchen.

       The subject site is well landscaped with grass areas, trees and shrubs. The site has an

irrigation system.

       No items of deferred maintenance were noted during the inspection. According to the

property manager recent improvements include the rebuilding of one boiler in 2018.


                                                              B ERGERON CO MM ERCIAL APPRAISAL
                                                              CONSULTANTS IN REA L ESTATE VA LUATION

                                                  31
      Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 33 of 55




IDGHEST AND BEST USE

       The first step in the valuation process involves the determination of the highest and best use

of the property. Establishing the highest and best use provides the framework from which to value

a property, by establishing the most probable and profitable use, market, and the most likely user of

the real estate being valued.

       Highest and Best Use is defined as follows:

        "The reasonably probable use of property that results in the highest value. The four criteria
       that the highest and best use must meet are:
       1.   legal permissibility
       2.   physical possibility
       3.   financial feasibility, and
       4.   maximum productivity."
       Source: The Dictionary of Real Estate Appraisal, 6th Edition © 2015 ; The Appraisal Institute

       The highest and best use of a property is analyzed in two ways: the subject site as though vacant

and ready to be improved; and as presently improved as of the date of the appraisal. The purpose of the

"as vacant" analysis is to determine the ideal use for the site, given its unique location, size, zoning,

neighboring properties, and economic conditions. The highest and best use conclusion, as vacant, is

generally the use that would yield the highest land value and return to the developer in the current

marketplace. In making a determination of highest and best use, such factors as market conditions,

supply and demand, and financial feasibility must all be considered and weighted in the final conclusion.

       The analysis of the highest and best use, as improved, compares the site's actual improvements to

the "as vacant" conclusion. Variations between the actual and the ideal improvements for a particular

site may result in some diminution in value as a result of functional or external obsolescence. In general,

properties that are improved in accordance with their highest and best use will command the highest

price, or a price that is near or above replacement cost. Properties that are not improved to their highest

and best use may require renovation, if financially feasible. Otherwise, such properties may suffer from

a form of functional obsolescence that is not curable, or financially feasible to change.

        This Highest and Best Use discussion assists in determining the most appropriate buyer and

marketplace for the subject, as well as the most appropriate market data from which to derive a market


                                                                       BERGE RO N COMM ERCIAL APPRAISAL
                                                                       C O NSULTANTS IN REAL ESTATE VALUATION

                                                        32
      Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 34 of 55




value estimate. In general, properties are to be appraised according to their highest and best use, or the

use that yields the highest value.

As Vacant

       The subject site consists of a 1.031 acre site located along the west side of Maple Street in

the town of Somersworth. Surrounding uses include an elderly housing complex, fire station,

cemetery, residences and a public park. The site is located in the city of Somersworth's Recreation

Zone which allows recreational uses such as parks, ballfields, skating rinks and picnic areas. These

are not intended for for-profit development. Assuming private ownership and considering the

location of the subject site adjacent to an elderly housing complex, and the frontage along Maple

Street, the highest and best use of the subject site would be to seek a variance for residential use.

As Improved

       The subject property consists of a 3 7 unit, three-story garden style apartment building

constructed in 2004. The property is in average physical condition. The subject property is subject

to a 30-year Land Use Restriction Agreement through 2034, which requires that the subject units be

rented at restricted rents. Given these factors, the Highest and Best Use of the subject property is

for continued ownership as an affordable housing property.




                                                                B ERGE RON COMM ERCIAL APPRAISAL
                                                                CONSULTANTS IN R EAL ESTATE VALUATION

                                                   33
      Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 35 of 55




                                         APPRAISAL PROCESS

        The purpose of this appraisal is to estimate the market value of the subject property's 37

residential units, subject to restricted rents. The three approaches to value are the cost approach,

income approach and the sales comparison approach. The appropriateness of each approach in the

valuation of the subject is discussed below.

Cost Approach

        The cost approach is a good indication of value for newer buildings and special use

properties. The valuation of affordable housing on a cost basis is of limited reliability, due to the

impact of the restricted rents, and available financing that make this project financially feasible.

Additionally, as a 16-year-old complex, estimating functional and physical depreciation would

diminish the reliability of a cost analysis.

Income Approach

        The subject property is a 37 unit affordable housing development. As an investment

property, income analysis is the most applicable method of valuation of affordable housing

properties. In this analysis, the contract rents are applied. Expenses are then projected, based on

actual expenses and analysis of affordable housing properties in the local market. The resulting net

operating income to the General Partner will be capitalized into a present value. Since the subject is

anticipated to provide a fairly level income stream, a direct capitalization analysis is completed.

Sales Approach

        The subject property is a 15-year-old affordable housing property in average physical

condition. Inadequate sales of similar affordable housing properties are available in the subject

market. Additionally, the subject cannot be compared to market rate projects, due to the impact of

its restricted rents, favorable financing, and tax credits. Therefore, the sales comparison approach is

not completed in valuing the subject property.




                                                                BERGERON COMMERCIAL APPRAISAL
                                                                CONSULTANTS IN REA L ESTATE VALUATION

                                                   34
      Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 36 of 55




                                      INCOME APPROACH

       The Income Approach is typically the only applicable method of valuation for affordable

housing properties. As a 37 unit apartment property, income analysis is a good indication of market

value for the subject property.

       For properties with level income streams, direct capitalization, as opposed to discounted

cash flow, is most appropriate. Estimating market value via direct capitalization involves several

steps, summarized as follows:

1. The potential gross income must be estimated (PGI). This is typically achieved by surveying
   market rents and projecting the rents that are achievable at the subject property. In the case of the
   subject, the 2020 contract rent as set by the HAP contract will be compared to area market rents,
   and used as the basis for projecting gross income for the subject.
2. Deduct a stabilized vacancy and collection loss factor from the subject' s potential gross income
   to derive an effective gross income (EGI).
3. Expenses must be deducted from the EGI to derive a net operating income (NOi) or annual cash
   flow that can be generated from the investment.
4. The final step is to capitalize the NOi into a present value using a market derived capitalization
   rate, or overall rate (OAR).

      Typically, the first step in the Income Approach is to estimate market rent for the subject

units. All 37 of the subject units are subject to LIHTC rent limits through a Housing Assistance

Payment Contract. The following rent survey has been completed to analyze how the contract rents

compare to current market rents, and establish a market rent for the subject units.




                                                               B ERGERON CO MMERC IAL AP PRAISAL
                                                               CONSULTANTS I N RE AL ESTATE VALUATION

                                                  35
      Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 37 of 55




Market Rent Estimate

      The following rent survey was completed in order to estimate market rent for the subject units

and also to compare the NHHF A rent limits with market rate apartment units in the Somersworth

market. The subject rents include all utilities. Therefore, the comparable rents have been adjusted to

a similar expense basis, using the 2020 New Hampshire Housing Finance Authority' s Utility

Allowance Schedule. The rent survey is presented below.

                      Market Rent Survey of the Somersworth Area - 2020
   Comp#                                              Monthly Rent          Utilities
             Address                                   1 Bedroom           Included              Adjusted Rent
      1      22 Canal St., Somersworth, NH                $1,475          Heat& HW                   $1,535
      2      24 Ham St.., Somersworth, NH                 $1,250             None                    $1,387
      3      114B High St., Somersworth, NH                $900              None                    $1,037
      4      Myrtle St., Somersworth, NH                   $850              None                     $987
      5      Market Street., Somersworth                  $1,125             Heat                    $1,205
      6      Tara Meadows, 731 Tri City Rd.,          $1,170-$1,260          None                $1,307 - $1,397
             Somersworth, NH

      The above table indicates a range of adjusted rents from $987 to $1,535 per month for one-

bedroom units, when adjusted for utilities.

      Comparable Nos. 3 and 4 are at the low end of the range, and are units within older converted

residences near downtown Somersworth. These units are upper level, walk up units. Comparable

Nos. 1, 2 and 6 are at the high end of the range. Comparable No. 1 is an asking rent in a converted

mill building that features a large amount of common area. Units contain hardwood floors and granite

countertops. Comparable No. 2 is an asking rent for a larger, two story, one-bedroom unit.

Comparable No. 6 indicates rents for one-bedroom units in a larger, multi building garden style

apartment complex. This complex features amenities such as a fitness room, clubhouse and pool.

      The subject property was constructed in 2004 and is in average physical condition. Given the

condition of the subject, as well as the common areas and small size of the units, a market rent at the

middle of the range, is estimated for the subject.




                                                                BERGERON COMMERCIAL APPRAISAL
                                                                CONSU LTA NTS I N R EA L E STATE VALUAT IO N

                                                     36
      Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 38 of 55




                                           Market Rent Estimate

                                 One Bedroom Units: $1,250 Per Month

Potential Gross Income

       The subject' s current contract rents are $1 ,116 per month, inclusive of all utilities. This rent is

below the estimated market rent. The Potential Gross Rental Income is calculated below:

            Albert Jack Labonte Elderly Apartments: Potential Gross Rental Income
  Rent Limit            Unit type     # Units    Contract Rent      Utility Allowance                Annual Rent
  HAP Contract Rent     1 BR            37            $1,116           All Included                            $495,504

Miscellaneous Income

       Miscellaneous income can come from fees charged for storage fees, pet fees or covered

parking. For the subject, the miscellaneous income comes from coin operated laundry, program

services, excess utility charges for air conditioning units and cable TV. Most of this income has

corresponding expenses, which are reflected in the tenant services expense category. The property

owner has reported $25,498 in 2018 and $26,939 in 2019. A miscellaneous income of $27,000,

similar to the 2019 expense, will be used in this analysis. The corresponding expenses will be

reflected in the tenant services expense category.

Stabilized Vacancy

       Property managers and local public housing authorities indicate no extended vacancy of

affordable housing apartment units. Several housing authorities in New Hampshire maintain waiting

lists, suggesting strong demand for affordable housing units in the region. Investors typically project

stabilized vacancy of 3-5% for this type of affordable housing project. Market rate investors typically

project slightly higher 3-8% vacancy.

       The subject property is currently fully occupied, and the property manager reported strong

occupancy over the past few years. New Hampshire Housing Finance Authority' s most recent rental

cost survey indicates vacancy rates of 2.6% in Strafford County for 2018. This is slightly higher than

statewide vacancy rate of 2.0%. This rate is higher than the nine year low of 1.2% in 2017.




                                                                 B ERGERO N C O MM ERCIAL AP PRAISAL
                                                                 CONSU LTA N TS IN R EAL ESTATE V ALUATI O N

                                                     37
      Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 39 of 55




       A 5% vacancy factor will be used in this income analysis. This 5% vacancy rate is consistent

with long-term trends and investor projections for affordable housing properties in southern New

Hampshire and is also inclusive of rent loss.

                               Effective Gross Income Calculation


             INCOME                                                             Annual Rent
                37 One Bedroom/One Bath Units @ $1,116 / Month                     $495,504
                Plus: Miscellaneous Income                                          $27.000
                Gross Income                                                       $522,504
                Less: Vacancy@ 5% EGI                                               -23,536
                Effective Gross Income                                             $498,968



Operating Expenses

       Once the effective gross income has been calculated, the next step is to estimate the

property' s stabilized operating expenses. The property manager had furnished expenses for the past

two years, as follows :

                                     Actual Operating Expenses
          Expenses                              2018    Per Unit               2019          Per Unit
          Management Fee                   $37,531        $1 ,014           $39,887              $1 ,078
          Administrative                   $13,458          $364            $16,719                $452
          Tenant Services                  $73,843        $1 ,996           $74,644              $2,017
          Utilities                        $53,155        $1,437            $53,065              $1 ,434
          Maintenance                      $64,235        $1 ,736           $68,638              $1 ,855
          Insurance                        $12,821          $347            $13,013                $352
          Property Taxes                   $53,012        $1,433            $84,142              $2,274
          Total Expenses                 $308,055         $8,326        $350,108                $9,462

       The expenses were at $8,326 per unit in 2018 and $9,462 in 2019 . The higher 2019 expense

reflects a large increase in property tax. Expenses for similar tax credit apartments range from

$6,300 to $9,200 per unit, or 60% to 80% of effective gross income. By comparison, expenses for

market rate apartments in this region range from $3 ,500 to $5,500 per unit, or 30% to 45% of

effective gross income. For affordable properties, projected expenses have to be adequate, as the



                                                              B ERGERON COMMERCIAL AP PRAISAL
                                                              C ONSU LTA NTS I N REAL ESTATE VALUATI ON

                                                   38
      Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 40 of 55




ability to increase rents during the compliance period are restricted. An adequate expense allowance

diminishes the investment risk during the compliance period.

Operating Expense Pro Forma

       In order to create an expense proforma for the subject property ' s past expenses will be

analyzed:
Management Expense - Estimated at $40,000, based on the subject' s most recent.2019 expense.

Administrative Expense - Administrative expense covers administrative payroll, office expenses,
legal expense and other administrative fees . This administrative expense has ranged from $364 to
$452 per unit annually. An average expense of $400 per unit is used in this income analysis.

Tenant Services - Is a typical expense in an elderly housing development such as the subject. For
the subject property, this expense includes the expense for Cable Television that was included in the
Miscellaneous income, as well as salaries for tenant service providers. An expense of $77,700,
similar to the past two years of expenses will be used in this analysis.

Utilities -The utility expenses are inclusive of heat, hot water, electric, water and sewer, which are
all included in tenant rent. These expenses provided show a consistent expense of $1,437 per unit in
2018 and $1,434 in 2019 . A similar expense of $1 ,450 per unit will be used in this analysis.

Maintenance-has ranged from $64,235 to $68,638 over the past two years. This expense is
inclusive of salaries, supplies, maintenance contracts for elevators, landscaping, and snow removal as
well as expenses related to unit turnover. A slightly higher expense of $70,000, or $1,892 per unit, is
used in this income analysis, based on typical elderly properties in this market.

Insurance for similar apartment complexes typically range from $250 to $400 per unit. An expense
of $350 per unit will be used. This expense is in line with similar properties and in line with reported
expenses and well supported by the actual 2018 and 2019 expenses.

Real Estate Taxes A real estate tax expense of $84,142 or $2,274 per unit was previously calculated
based on the current assessment and tax rate, and will be used in this analysis.

Replacement reserves are a sinking fund for the normal replacement of items such as appliances
and carpeting, as well as exterior structural and mechanical items essential to the successful
operation and upkeep of a multi-unit apartment complex. Replacement reserves are not normally
included in the operating statement but do affect cash flow . Consequently, they are reflected in
appraisals, since proper allocation of cost to this category is essential if the property is to maintain its
value. For an affordable apartment complex, a replacement reserve expense of $500 per unit is
typically required by NHHF A. The subject property's expense proforma is summarized as follows:




                                                                 B ERGERON CO MM ERCIAL APPRAI SAL
                                                                 C ONSU LTAN TS I N REAL ESTA TE V ALU ATI ON

                                                    39
      Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 41 of 55




       The pro forma is presented below:

                                     Operating Expense Pro-Forma
              EXPENSES:                                         Per Unit              Annual$
                  Management Fee                                  $1,081                $40,000
                  Administrative                                    $400                $14,800
                  Tenant Services                                 $2,100                $77,700
                  Utilities                                       $1 ,450               $53,650
                  Maintenance                                     $1 ,892               $70,000
                  Insurance                                         $350                $12,950
                  Real Estate Taxes                               $2,274                $84,142
                  Reserves                                          $500                $18,500
              Total Expenses                                    $10,047               $371,742
                  Operating Expense Ratio:                                                75%

       The Expense Pro Forma indicates an expense of$ 10,047 per unit, or 75% of estimated

EGI, is at the high end, but generally in-line with other affordable apartment projects in the local

market. This high expense per unit is likely due to the elderly tenant population, the tenant

services offered within the complex, and the high real estate tax.

Expense Comparable Data

       The following comparables are the most recent available audited expenses provided to the

New Hampshire Housing Finance Authority (NHHF A). In selecting the expense comparables for

use in this analysis, emphasis was placed on finding similar size affordable Housing properties from

southern New Hampshire. Each property's name and address has been kept confidential; however,

the municipalities are identified.




                                                               B ERGERO N COMMERC IAL APP RAISAL
                                                               C ONSULTANTS IN REAL ESTATE VALUATI ON

                                                  40
Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 42 of 55




        Affordable Housing Expense Comparables-2018 NHHFA Audit

                                                                        Expenses
     Project Name   City             # of Units   Type of Project       Per Unit Expense Ratio

     Confidential   Antrim              40            Elderly             $7,856            82%
     Confidential   Rochester           24            Elderly             $9,854            91%
     Confidential   West Swanzey        40            Elderly             $8,814            62%
     Confidential   Durham              40            Elderly            $11,131            62%
     Confidential   Manchester          34            Elderly             $8,401            61%
     Confidential   Manchester          96            Elderly             $8,261            54%
     Confidential   Manchester          30            Elderly             $9,662            68%
     Confidential   Farmington          24            Elderly             $8,854            70%
     Confidential   Plaistow            25            Elderly             $7,305            64%
     Confidential   Dover               78            Elderly            $10,815            71%
     Confidential   Nashua              40            Elderly             $7,196            60%
     Confidential   Conway              30            Elderly             $8,575            82%
     Confidential   Hampton             54            Elderly            $10,298            68%
     Confidential   Salem               24            Elderly             $6,992            70%
     Confidential   Manchester          60            Elderly             $9,207            66%
     Confidential   Nashua              22            Elderly             $7,952            70%
     Confidential   Concord             41            Elderly             $7,548            86%
     Confidential   Nashua              97            Elderly            $11,393            59%
     Confidential   Gilford             24            Elderly             $7,995            79%
     Confidential   Salem               26            Elderly             $8,094            74%
     Confidential   Whitefield          36            Elderly             $8,948            69%
     Confidential   Bethlehem           20            Elderly             $9,750            69%
     Confidential   Keene               30            Elderly             $8,950            87%
     Confidential   Laconia             75            Elderly             $7,586            47%
     Confidential   Littleton           50            Elderly             $9,021            62%
     Confidential   Lincoln             35            Elderly             $7,108            61%
     Confidential   Lisbon              20            Elderly             $9,667            79%
     Confidential   Manchester          37            Elderly             $9,400            81%
     Confidential   Dover               32            Elderly            $11,430            86%
     Confidential   Dover               26            Elderly            $10,726            90%
     Confidential   Lancaster           35            Elderly             $8,930            70%
     Confidential   Center Ossipee      24            Elderly             $8,994            69%
     Confidential   Woodsville          34            Elderly             $8,223            64%
     Confidential   Conway              12            Elderly             $9,076            65%
     Confidential   Rochester           48            Elderly             $9,378            68%
     Confidential   Henniker            40            Elderly             $8,489            66%
     Confidential   Nashua              31            Elderly             $9,429            84%
     Confidential   Exeter              26            Elderly             $8,633            91%
     Confidential   Keene               33            Elderly             $9,485            87%
     Confidential   Hampton Falls       24            Elderly             $8,746            81%
     Confidential   Newmarket           57            Elderly             $7,938            76%
     Confidential   Merrimack           80            Elderly             $8,090            56%
     Confidential   Keene               26            Elderly             $9,005            85%
     Confidential   Rye                 22            Elderly             $9,569            80%
     Confidential   Nashua              34            Elderly             $8,882            68%
                                                       High              $11,430            91%
                                                       Low                $6,992            47%
                                                     Avernge              $8,926            72%
                                                     Median               $8,930            70%


                                                                B ERGERON COMMERCIAL APPRAISAL
                                                                C ONSU LTA NTS I N R EAL ESTATE VALUATION

                                             41
      Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 43 of 55




       Senior housing affordable housing properties are presented in the expense survey presented

on the previous page. The comparables indicate a range of expenses from $6,992 to $11,430 per

unit, with a median annual expense of $8,930 per unit, and 70% expense ratio.

       The Expense Pro Forma, with an expense of $10,047 per unit, or 75% ofEGI, falls at the

middle to the high end of the range indicated by the senior affordable housing expense comparables

from the local market. As previously noted, this is likely due to the subject' s large common area,

tenant services, and Somersworth' s high real estate taxes.

Net Operating Income Estimate

      Net operating income (NOi) is the annual income remaining after deducting vacancy and op-

erating expenses, but before deducting financial charges such as debt service. Net operating income

is the figure that is capitalized into a present value for the subject.

      A summary of the subject's net operating income calculation is presented below:

                           Summary of Net Operating Income Calculation


              INCOME                                                              Annual Rent
                 37 One Bedroom/One Bath Units @ $1,116 / Month                     $495,504
                 Plus: Miscellaneous Income                                          $271000
                 Gross Income                                                       $522,504
                 Less: Vacancy @ 5% EGI                                               -231536
                 Effective Gross Income                                             $498,968

              EXPENSES:                                            Per Unit            Annual$
                  Management Fee                                     $1 ,081             $40,000
                  Administrative                                       $400              $14,800
                  Tenant Services                                    $2,100              $77,700
                  Utilities                                          $1 ,450             $53,650
                  Maintenance                                        $1 ,892             $70,000
                  Insurance                                            $350              $12,950
                  Real Estate Taxes                                  $2,274              $84,142
                  Reserves                                             $500              $18,500
              Total Expenses                                       $10,047             $371,742
                  Operating Expense Ratio:                                                 75%

              NET OPERATING INCOME:                                                     $127,226



                                                                   B ERGERON COMMERCIAL APPRAISAL
                                                                  CONSULTANTS IN R EAL ESTATE VALUATION

                                                     42
         Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 44 of 55




Overall Capitalization Rate Selection

          There are numerous considerations that must be made in selecting an appropriate capitalization

rate for a specific investment property. Some of the most fundamental considerations include the

condition and quality of the improvements, the quality/credit rating of the building's tenant(s), and the

appeal of the investment's location. Additional considerations include the demand for competing

investment properties, investor's perception of the market, and long-term cash flow potential.

Financial markets and prevailing commercial mortgage rates also impact capitalization rates.

         The selection of an overall rate is generally best supported by direct examination of apartment

complex sales in the area. As an example, several recent sales from the local market are presented

below.

             Capitalization Rate Comparables - Northern New England Apartment Sales
    #       Community Name/ Address City                 # Units          Type        Date        Sale Price       $ Per Unit   Rate


    I       University Heights          Hooksett, NH       204           Market      Jul-19      $29,600,000         $145,098   6.22%
    2       Brookstone Manor            Milford , NH       92            Market      Sep-19      $13,550,000         $147,283   6.15%
    3       Waterford Place             Manchester, NH     384           Market      May-19      $67,000,000         $174,479   5.84%
    4       Residence at Riverwalk      Manchester, NH     150           Market      Nov-19      $33,000,000         $220,000   5.50%
    5       Heritage on the Merrimack   Bedford, NH        240           Market      Nov-18      $58,200,000         $242,500   5.68%
    6       Southside Manor             Manchester, NH     124           Market      Nov-18      $14,500,000         $116,935   6.36%
    7       Appleton Square             Methuen , MA       140           Market      Sep-19      $29,300,000         $209,286   630%
    8       50-52 High St               Exeter, NH          II           Market      May-18        $1 ,050,000        $95,455   7.00%
    9       Meisner Circle              Salem, NH          42            Market      Feb-19        $6,525,000        $155,357   6.20%
    10       17-39 Portland Ave         Dover, NH          19            Market      Jul-18        $2,175,000        $114,474   7.70%
    II      86 Church St                Rochester, NH       12           Market      Dec-18        $1 ,020,000        $85,000   6.10%
    12       159 & 160 Orange St.       Manchester, NH     21            Market      Jun-19        $1 ,250,000        $59,524   8.06%
    13      Parker Village              Littleton , NH     50           Affordable   Dec-19        $3,000,000         $60,000   7.50%
    14      Antoinette Hill             Manchester, NH     23           Affordable   Apr-19        $1 ,300,000        $56,522   9.20%
    15      Monadnock Village           Colebrook, NH      50           Affordable   Feb-20        $2,600,000         $52,000   7.06%
    16      Merrimack Heights           Hooksett , NH      70           Affordable   Oct-18        $6,050,000         $86,429   7.00%
    17      Redden Gardens              Dover, NH          150          Affordable   Nov-19      $15,500,000         $l03,333   7.20%




             Average:                                      105                                                   $124,922       6.77%
             Median:                                       70                                                    $114,474       6.36%
             Minimum:                                      11                                                     $52,000       5.50%
             Maximum:                                     384                                                    $242,500       9.20%




                                                                                     BERGERON COMMERCIAL APPRAISAL
                                                                                     CONSULTANTS IN R EA L ESTATE VALUAT I ON

                                                                   43
      Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 45 of 55




      The above sales provide a sample of the rates of return that are being indicated by recent

apartment investments in the New Hampshire market. The sales presented show a range of

capitalization rates from 5.50% to 9.2%. Typically, the comparables that fall at the low-end of the

range are newer properties or those properties offering increased income potential through immediate

roll-up in unit rents. Comparables at the upper-end of the range tend to be older properties requiring

capital repairs or properties in inferior rental locations. Many of the rate comparables at the low-end

of the range are newer institutional grade properties with upside potential through capital

improvements and rent increases. Comparable Nos. 13 through 17 are similar affordable apartment

properties, and indicate a close prevailing range of 7.0% to 7.5%.

      Capitalization rates have appeared to have leveled off after trending downward during the past

several years. In New Hampshire vacancy has remained low due to limited new apartment

construction, unemployment well below the national average and robust rental demand in most local

markets. The supply of apartment properties available for sale is also very limited in the New

Hampshire market.

      The most recent PwC Real Estate Investor Survey quoted the following rates for apartment

investment properties:

            1st Quarter 2020 PwC Real Estate Investor Survey - Capitalization Rates
                                                                         Change 1 Year Ago
                                        Institutional Grade                (basis points)

           National Apartment      5.14% avg (3.5% to 7.0% range)                   +I I

      The survey indicated that capitalization rates for apartments have trended downward during

the past several years, but appear to be stabilizing. PwC reported overall capitalization rates have

increased by 11 basis points from one year ago, but declined by 22 basis points from 5 years ago.

    In selecting a capitalization rate for the subject, the following factors influencing investment risk

for this specific property have been considered.




                                                               B ERGERON COMMERCIAL APPRAISAL
                                                               C ONSU LTA NTS IN REAL ESTATE VALUATI ON

                                                   44
       Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 46 of 55




SUMMARY OF INVESTMENT RISK FACTORS
Positive Factors -
   •   The subject was constructed in 2004 and in average physical condition.
   •  There is good demand for affordable apartment units, with high stabilized occupancy and
      waiting lists in many market areas.
Negative Factors -
   •   The LURA requires that the subject property's rents are restricted for 30 years, through 2034,
       limiting upside income potential. Conversely, the project's expense ratio is apt to increase
       over time as the property ages.
   •   Any sale or change of ownership must be approved by NHHF A, restricting the marketability
       of the subject.
   •   The Covid-19 Global Pandemic has disrupted the U.S. economy as of the writing of this
       appraisal, and the duration and economic full impact are yet unknown. Nonetheless, this
       pandemic will undoubtedly soften the demand for apartment units, at least in the interim,
       and will likely lead to an economic recession. However, prior to the pandemic, the New
       Hampshire economy was very healthy and there was a strong demand and limited supply of
       apartment properties. Therefore, a short-term shutdown may have only a limited impact on
       this market. However, if a second wave of the virus is experienced and unemployment
       continues to climb, rents are apt to trend downward due to a rise in foreclosures and
       vacancies, as well as diminished demand among buyers.

       Overall, there is good demand for better quality apartment investment properties. This

demand, combined with low mortgage rates, has driven prices during the past several years.

Although the subject building is in good condition, the property is impacted by a high expense ratio

and limited upside potential with restricted rents. Additionally, any change of ownership must be

approved by NHHF A.

       Considering the items discussed above, with specific emphasis on the close prevailing range of

capitalization rates and the subject's average physical condition, as well as the subject's restricted

rents, LURA, and location, a capitalization rate of 7.25%, at the middle of the range indicated by the

most recent comparable data, is concluded for use in this income valuation. The Income Approach

value estimate is summarized as follows:




                                                                BERGERON COMMERCIAL APPRAISAL
                                                                C O NSULTANTS I N REA L £STATE V ALUAT I ON

                                                   45
Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 47 of 55




                            INCOME APPROACH
                    Albert Jack Labonte Elderly Apartments
                191 Maple Street, Somersworth, New Hampshire


     INCOME                                                          Annual Rent
       37 One Bedroom/One Bath Units @ $1,116 / Month                   $495,504
       Plus: Miscellaneous Income                                        $27,000
       Gross Income                                                     $522,504
       Less: Vacancy @ 5% EGI                                            -23,536
       Effective Gross Income                                           $498,968

     EXPENSES:                                   Per Unit                 Annual$
       Management Fee                              $1,081                  $40,000
       Administrative                                $400                  $14,800
       Tenant Services                             $2,100                  $77,700
       Utilities                                   $1,450                  $53 ,650
       Maintenance                                 $1 ,892                 $70,000
       Insurance                                     $350                  $12,950
       Real Estate Taxes                           $2,274                  $84,142
       Reserves                                      $500                  $18,500
     Total Expenses                               $10,047                 $371,742
       Operating Expense Ratio:                                               75%

     NET OPERATING INCOME:                                                 $127,226

     VALUATION:

       NOi                                                                 $127,226
       Capitalization Rate                                                   7.25%
       Income Approach Value Estimate =                                  $1,754,835
       Rounded to:                                                       $1,750,000
       Value per Unit                                                        $47,297




                                                  B ERGERON COMM ERCIAL A PPRAISAL
                                                 C O NS U LTANTS I N R EAL ESTATE VALUATI ON

                                      46
      Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 48 of 55




FINAL VALUE CONCLUSION

       The Income Approach provides the most reliable value estimate for an existing apartment

property such as the subject. This analysis considers actual contract rents and expenses and closely

mirrors how an investor would analyze the subject property in making a purchase price decision. A

prospective buyer would analyze the property's specific cash flow projections against their

investment criteria.

       Since each restricted rent project is unique, this type of analysis is the only applicable

method for valuing affordable housing properties. As of June 24, 2020, I estimate the following "as

is" value for the subject property:



                              MARKET VALUE ESTIMATE
                       ALBERT JACK LABONTE ELDERLY HOUSING
                                 191 MAPLE STREET
                           SOMERSWORTH, NEW HAMPSHIRE

                              $1,750,000
        ONE MILLION SEVEN HUNDRED AND FIFTY THOUSAND DOLLARS




                                                                B ERGERON COMM ERCIAL A PPRAISAL
                                                               C ONSULTANTS I N R EAL E STATE VALUATI O N

                                                  47
      Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 49 of 55




                                                CERTIFICATION


I certify that, to the best of my knowledge and belief:

        The statements of fact contained in this report are true and correct.
        The reported analyses, opinions, and conclusions are limited only by the reported assumptions
        and limiting conditions and are my personal, impartial, and unbiased professional analyses,
        opinions, and conclusions.
        I have no present or prospective interest in the property that is the subject of this report and no
        personal interest with respect to the parties involved.
        Our firm has performed appraisal services on the subject within the three-year period
        immediately preceding acceptance of this assignment.
        I have no bias with respect to the property that is the subject of this report or to the parties
        involved with this assignment.
        My engagement in this assignment was not contingent upon developing or reporting
        predetermined results.
        My compensation for completing this assignment is not contingent upon the development or
        reporting of a predetermined value or direction in value that favors the cause of the client, the
        amount of the value opinion, the attainment of a stipulated result, or the occurrence of a
        subsequent event directly related to the intended use of this appraisal.
        My analyses, opinions, and conclusions were developed, and this report has been prepared, in
        conformity with the Uniform Standards of Professional Appraisal Practice.
        I have made a personal inspection of the property that is the subject of this report.
        No one provided significant real property appraisal assistance to the person signing this
        certification.
        The reported analyses, opinions, and conclusions were developed, and this report has been
        prepared, in conformity with the Code of Professional Ethics and Standards of Professional
        Appraisal Practice of the Appraisal Institute.
        The use of this report is subject to the requirements of the Appraisal Institute relating to review
        by its duly authorized representatives.
        As of the date of this report, Kathleen H. Bergeron has completed the continuing education
        program for Designated Members of the Appraisal Institute.




 ~JJ,il &.r,o/,1v                                                                       June 26, 2020
Kathleen Holden Bergeron, MAI                                                           Date
NHCG-595




                                                                       B ERGERO N COMM ERCIAL A PPRAISAL
                                                                       CONSULTANTS JN REAL £STATE VAWATJ ON

                                                          48
      Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 50 of 55




                 QUALIFICATIONS OF KATHLEEN HOLDEN BERGERON, MAI

PROFESSIONAL MEMBERSHIPS:
Appraisal Institute - MAI Designation
New Hampshire Chapter of the Appraisal Institute

STATE LICENSES:
New Hampshire State Certified General Appraiser - # 595

EXPERIENCE:
2000 - Present                          Bergeron Commercial Appraisal
                                               Commercial Appraiser
1999-2000                               F & M Appraisal Group, Inc.
                                              Commercial Appraiser
EDUCATION:
University of New Hampshire, Whittemore School of Business and Economics - BS degree, Business
Administration

APPRAISAL EDUCATION:
                            Appraisal Principles - Exam 110
                            Appraisal Procedures - Exam 120
                            Basic Income Capitalization - Exam 310
                            Standards of Professional Practice A & B - Exams 410 & 420
                            Advanced Income Capitalization - Exam 510
                            Advanced Cost & Sales Comparison - Exam 530
                            Report Writing and Valuation Analysis - Exam 540
                            Advanced Applications - Exam 550
                            Highest & Best Use Analysis - Exam 520
                            Attacking and Defending Appraisals in Litigation - Ted Whitmer
                            Business Practice and Ethics
                            Apartment Appraisal Concepts and Applications
                            Marshall & Swift Commercial Cost Analysis
                            Subdivision Analysis
                            Real Estate Finance, Statistics, and Valuation Modeling


APPRAISAL ASSIGNMENTS:
Real estate appraisal experience includes the following: commercial land and residential subdivisions; apartment
complexes; retail properties, including neighborhood and community shopping centers; proposed construction;
mixed-use properties; industrial properties; manufacturing facilities; office properties, and; special use
assignments, including restaurants, going-concern values, feasibility analyses, auto dealerships and LIHTC
affordable housing properties.




                                                                  B ERGERO N CO MM ERCIAL AP PRAISAL
                                                                  CONSULTANTS IN R EAL ES TAT E VALUA TI ON

                                                     49
Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 51 of 55




                 Appendix A: Engagement Letter




                                         B ERGERON COMMERCIAL AP PRAISAL
                                         C ONSU LTA NTS I N REAL ESTATE VALUATI ON

                               50
Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 52 of 55




 BERGERON CO~lMERCIAL APPRAISAL
 C OXSULL4NT S l N R EA L E S T.4 TE P',tL V A TIOS


 41<7 Slate ·treet
 PortmlOuth, Ke,, l-famp$hirc 03801
 (603) 4 36-3009
 W\\w ,bergcronapprnisal.com

 },,fay 6, 2020
 Mr. David Fmncoeuc
 Francoetlt Senior Housing. I.LC
 17 Pad: View Ten:ace
 Somersworth, New Hampshire
 Via email: davem•allrealest.a:tenh..ccm
 Bergeron Commen:ial Appraisal would like to submit the following proposal in re,;ponse to youc request
 for appraisal services:
 l. To prnvide an apprai,a! of the following property:
                                          37 Unit LIHTC Apartment Propel'"t)'
                                        Albt>.rt Jac:k Labontt' Elderly Apartments
                                                       191 Maple Strt't't
                                              Somersworth, Xew Hampshire

 1. The ptupoi;e of this appraisal is to estima.te the man:et value of the foe simple interest in the above referenced
    property on an "'as is" basis, subject to restricted rents. The intended use of this appraisal. is to assist the General
    Partner in e~1ablishing the property's market. value for a possible acquici:tion at the termination of the 15 Year
    compliance period. The client ad.-now1edges that by ordering th.is appraisal directly, it may not be accepted by
    a financial iarti.n1tion for lending purposes .
 3. Tb.e scope of work will include the completion of all applicable approaches to value in a na.mrtive report funnat.
 4. Delivery of a PDF copy of the completed report u,i.11 be c.ompleted ;,,ithin 5 weeks of engagement. Up to two
     additional hard copies of the report will be provided at no additional cost if requested.
 5. The fee for the completion of this apprai,al is S2,200 (inclusive of all expenses). 0'% is du.e upon engagement
    aud 100% is due upon delivery. If the appraisal is cancelled prior to completion, the client will be invoiced at a
    rnte of $250 per houc for any work completed, to date. Any ~'1.lbsequent analy,as, appraisal re,;iew, trial
    preparation, or testimony requested after the completed apprai,a!_will be invoiced tindet- a separate conliact at a
    raie of$25-0 per b.ouc.
 6. The appi·aisal will be a.ddi-essed to Mr. David Francoer and Francoeur Senior Housing, .L LC, who are
    respcm-ible for payment..
 7. The appraisal will be completed by Stephffl J. Bergeron. 1vW, or Kathleen.H . Bergeron, .MAI, who are licensed
    Certified General apprai;;er in the state of New Hampshire. This apprai,al will be developed and preparced in
    acc-0rdance with U SPAP and the Appicaisal Instirute's Code of Professional Ethics.
     Thank you for the oppornwity to bid on this assignment. Please feel free to contact me if you have auy questio:os,
     or if you feel any modificatiO!lll are needed to this proposal To accept the temis oftbis proposal, please s:ign
     and date beJow.
     Sincserely,                                                                Accepted by:

      ~~-#                                                                       / lth~~--~--
     Stephen J. Bet-gernu, J\,La\l                                              Mr. Da.vid Francoe111
     Date: :May 6, 2020                                                         Fraucoem Senior Hot.lSllU!. llC
                                                                                Date:                    -




                                                                                BERGERON COMMERCIAL APPRAISAL
                                                                                C ONSUL TANTS I N REAL ESTATE VALUATI O N

                                                             51
Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 53 of 55




                 Appendix B: Legal Description




                                        BERGERO N COMMERCIAL APPRAISAL
                                        CONSULTANTS IN REAL ESTATE VALUATION

                               52
Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 54 of 55




                                                                                                               ,,
                                                                               "
                                               011024                          2003 HAY 28 PK 3: I J
                                                                                   STRAFFORD COUHT';'
                                                                                   REGISTRY OF DEEDS




    WARRANTY DEED

          JEFFREY F. FRANCOEUR, JR. of306 High Street, Somersworth, Cowity of Strafford,
   State of New Hampshire 03878,

   for consideration paid. grant to MAPLE STREET SENIOR HOUSING LIMITED
   PARTNERSIUP, a duly organi7..ed and existing limited partnership wider the Jaws of the State of
   New Hampshire with a principal place of business at 828 Central Avenue, Dover, County of
   Strafford, State of New Hampshire 03820,

   with WARRANTY COVENANTS a portion of Park View in Somersworth, New Hampshire.

          A certain tract or parcel of land on the westerly side of Maple Street Extension in
   Some.rsworth, County of Strafford and State of New Hampshire and being depicted as Tax Map 22,
   Lot SOC on plan entitled, "Subdivision Plan, Jeffrey F. Francoeur, Jr., Maple Street and Park View
   Terrace, Somerswo.rth,. New Hampshire dated January 2, 2002 and duly approved by the
   Somersworth.Planning Board on January 23, 2002 and recorded at the Strafford County Registry of
   Deeds as Plan 64-63, and being more particularly bound.ed and described as follows:

            Beginning at a 5/8" rebar with ID cap at a point on the northeasterly comer of the herein
   described premises at land ofGrantor and on the westerly side ofMaple Street; thence turning 8Ild
   running S 32° 03' 14" E along said Maple Street a distance of 138.l 9 feet to a granite bound;
   thence tnming and running along a curve to the right with a radius of20.00' and an arc length of
   31.08 feet onto the northerly side of Park View Terrace to a granite bound; thence tnming and
   running S 56° 58' 46" W along the sideline of Park View Terrace a distance of 174.99 feet to a
   granite bound; thence turning and running S 67° 20' 16" W along Park View Terrace a distance of
   10.38 fi:et to a 5/8" rebar; thence turning and running N 21 ° 19' 53" W roughly parallel to but not
   adjoining a paved parking lot of remaining land ofGrantor a distance of 122.87 feet to a 5/8" rebar;
   thence turning and running N 49° 31' 19" W continuing roughly along but not adjacent to a paved
   parking lot of other land of Grantor and across a gas casement a dih"tance of 160.31 feet to a 5/8"
   rebar; thence turning and running N 78° 27' 35" E along other land ofGrantor a distance of248.14
   feet to the point of beginning. Meaning and intending to convey 44,925 square feet or 1.031 acres.




                                                                   BERGERON CO MMER CIAL APPRAISAL
                                                                   C ONSULTA NTS IN REAL ESTATE VA LUA TI ON

                                                  53
      Case 2:21-cv-00036-wks Document 1-2 Filed 02/17/21 Page 55 of 55



                                                                                                                                         ,,


                Such conveyance is subject to a 35' gas easement as shown on said plan along the northerly
          bowidary of the within described premises as set forth in an Easement Deed recorded at Strafford
          County Registry of Deeds at Book 666, Page 321.

                 Such conveyance is subject to a re-located water and sewer main easement to the City of
          Somersworth within five feet of the sideline of Park View Terrace as stated in deed dated April 23,
          2003 and recorded at Book 2733, Page 830.

                  Such conveyance is together with a right of way and access along all existing ways,
          driveways and parking lots to access by all means of vehicles and ped.estrians and utilities for all
          purposes including construction and maintenance to the above described premises. Such access
          includes but is not limited to a second driveway to a parking lot for the above premises as shown in
          the Site plans on file and the City of Somersworth planning department and any and all drainage
          and utilities easements as reflected in the same plans but not to park vehicles.

                 Meaning and intending to convey a portion of the premises conveyed to Jeffiey F.
          Francoeur, Jr. and Patricia Francoeur by Warranty Deed of Richard M. and Irene Rouleau dated
          October 1, 1990 and duly recorded at the Strafford County Registry of Deeds in Book 1525, Page
          73. See also deed of Patricia J. Francoeur to Jeffrey F. Francoeur, Jr. dated April 15, 1993 and
          recorded at Book 1670, Page 369, said Records.

                 No portion of the above described is homestead property.

          Signed this ~,.,st day of May, 2003.




          STATE OF NEW HAMPSHIRE
          STRAFFORD, SS
                              ~-
                 On this~ day ofMay, 2003, before me, Brian R. Barrington, the undersigned officer,
          personally appeared, Jeffiey F. Francoeur, Jr., known to me (or satisfactorily proven) to be the
    Q     person(s) whose narne(s) is/are subscribed to the within instrument and acknowledged that they                             ,
    ~



 a:"' execm:n:=~:e::;::::e:~m:::: official seal.                                                                           L.6~:~f~
 Q
                                                                                                        ,·    ./.<...;
                                                                                                             ,:;_/ •\ l, (tl f; ,,.J,,;;.,,, ·
 Q
,_
\;O

N                                                      ±::-:-.:-:::~~~=--,o;:;=2::'.:=========...~}f.f;t;n(fm(
                                                                                                             b
                                                                                                             f "'~;~\
i'E                                                                      Bfl!ANR.BAAAINCiTON,NotaryPill:ilo ·>:::'it         y ,,; ·. : : '
                                                                         fdy~&pmMa!Qhfl.~~\/?...:::~:;_ ·,· /

                                                            2




                                                                           BERGE RO N CO MM ERCIAL APPRAISAL
                                                                          CONSULTANTS I N REAL ESTATE VALUATI O N

                                                          54
